'A la moción de la parte apelada solicitando la desestimación del recurso por no haberse presentado en tiempo la transcripción ni archi-vado el alegato, apareciendo que la transcripción se radicó si bien después de vencido el término, antes de la notifica-ción de la moción — regla 58 del Reglamento de este tribunal - — -y creyendo la corte que dadas las circunstancias concu-rrentes debe ejercitar su discreción para permitir al ape-lante que presente su alegato; no ha lugar a la desestima-ción solicitada y se concede a la dicha parte apelante el tér-mino improrrogable de cinco días para presentar su alegato.